Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12), and the species of a stent in the reply filed on 05/21/21 is acknowledged. The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-10 and 12 are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/02/19 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Please see the attached copy of PTO-1449.
Abstract
The Abstract is objected to because of the following informalities: In line 3 of the Abstract, the term “punctual” should be corrected to recite “punctal.” Appropriate correction is required.



Specification
The disclosure is objected to because of the following informalities: 
The term “punctual” should be corrected to recite “punctal” throughout the disclosure, for example, on Page 4, [0020], Page 10, [0053], Page 11, [0054], [0055], etc. 
On Page 9, [0049], line 6, the term “table” should be corrected to recite “stable.”
On Page 9, [0050], line 7, the term “Kollidaon” should be corrected to recite “Kollidon.”
On Page 10, [0052], line 4, the term “karya” should be corrected to recite “karaya.”
Appropriate correction is required.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities: 
In claim 2, line 2, the term “are” should be corrected to recite “is.”
In claim 3, line 2, the term “are” should be corrected to recite “is.”
 Appropriate correction is required.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (Yuk et al. (KR 2003-0004582 A – English machine translation).
Instant claim 1 is drawn to a medical device, comprising: a body including a mixture of polyvinylpyrrolidone (“PVP”) and mitomycin. 
Yuk et al. teaches a coating composition for a drug releasing stent, wherein the coating composition comprises a biological active material, a water-soluble polymer, and a cross-linkable polymer solution (Abstract, claim 1). The biological active material is selected from a group of four actives including mitomycin (Abstract, Page 3/7 – 2nd ¶, claim 2). The water-soluble polymer is selected from a group of six polymers including PVP (Abstract, Page 3/7 – 2nd ¶, claim 3). Yuk et al. teach a cylindrical body formed of a metal wire which has a coating layer coated on the body (claim 9), wherein the coating contains mitomycin (claim 10), and PVP (claim 11). 
Yuk et al. do not expressly disclose an embodiment or example specifically combining PVP with mitomycin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a drug releasing stent having a coating comprising a mixture of a biological active material and a water-soluble polymer, as taught by Yuk et al., use mitomycin as the biological active material and PVP as the water-soluble polymer, also as taught by Yuk et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Yuk et al. teach the mixture of a biological active material and a water-soluble polymer, and include finite lists for each of these components. It would have been obvious to one of ordinary skill in the art to choose from a finite number of predictable biological active 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 1-2 and 12, the limitations of a medical device, comprising: a body including a mixture of polyvinylpyrrolidone (“PVP”) and mitomycin (instant claim 1), the mixture of PVP and mitomycin coated on at least a portion of the body (instant claim 2), and the stent (instant claim 12) would have been obvious over a coating composition for a drug releasing stent, wherein the coating composition comprises a biological active material, which is mitomycin; and a water-soluble polymer, which is PVP (Abstract, Page 3/7 – 2nd ¶, claims 1-3 and 9-10), as taught by Yuk et al. 
Regarding instant claim 3, the limitation of the mixture of PVP and mitomycin coated with the exterior coating would have been obvious over the transparent polymer film formed on the surface (exterior) of the stent (Page 3/7 – 10th ¶), as taught by Yuk et al. 
Regarding instant claim 4, the limitation of the exterior coating which is lubricious would have been obvious over the transparent polymer film formed on the surface (exterior) of the stent (Page 3/7 – 10th ¶), as taught by Yuk et al. The coating taught by et al. contains the same components (mitomycin and PVP) recited in the instant claims. A chemical composition and its properties are inseparable. The properties associated with the coating are inseparable from the coating, i.e., the coating will necessarily be lubricious. 
Regarding instant claims 5-6, the limitations of the body including an elongate portion (instant claim 5) and the elongate portion having a first portion and a second portion, the first portion having a rounded first end (instant claim 6) would have been obvious over FIG. 3 which is an elongated cylindrical stent and contains a first portion having a rounded end and a second portion, as taught by Yuk et al. 
Regarding instant claim 7, the limitation of the second portion having a second end which is expandable from a first diameter to a second diameter would have been obvious over the self-expanding stent used for vascular or lumen implantation (Page 2/7, penultimate ¶), as taught by Yuk et al. 

Claims 1-4, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Perelson (EP 1 913 962 A1).
Perelson teaches expandable medical devices such as stents comprising a pharmaceutical composition comprising gemcitabine in combination with other drugs (Abstract, claims 1-27). The other drugs include mitomycin ([0057]-[0058], claims 1-4 and 17). The pharmaceutical composition comprises PVP as a pharmaceutically acceptable carrier ([0062], [0064], [0115], claims 11 and 12). The mixture is used for coating the surface of an expandable medical device ([0069]). The drugs and the 
Perelson does not expressly disclose an embodiment or example specifically combining PVP with mitomycin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an expandable stent comprising gemcitabine in combination with other drugs and a pharmaceutically acceptable carrier, as taught by Perelson, use mitomycin as the drug and PVP as the pharmaceutically acceptable carrier, also as taught by Perelson, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Perelson teaches the mixture of mitomycin and PVP for use in an expandable stent (Abstract, [0057]-[0058], [0062], [0064], [0115], claims 1-4, 11-12, and 17). One of ordinary skill in the art would have had a reasonable expectation of success of producing a functional medical device or drug releasing stent. 
Regarding instant claims 1-2 and 12, the limitations of a medical device, comprising: a body including a mixture of polyvinylpyrrolidone (“PVP”) and mitomycin (instant claim 1), the mixture of PVP and mitomycin coated on at least a portion of the body (instant claim 2), and the stent (instant claim 12) would have been obvious over the expandable stent comprising mitomycin and PVP  (Abstract, [0055], [0057]-[0058], [0062], [0064], [0115], claims 1-4, 11-12, and 17), and coating the surface of an expandable medical device ([0069]), as taught by Perelson.
Regarding instant claims 3-4, the limitations of the mixture of PVP and mitomycin coated with the exterior coating (instant claim 3) and the exterior coating being i.e., the coating will necessarily be lubricious. 
Regarding instant claim 8, the limitation of the cavity would have been obvious over the drugs and the pharmaceutically acceptable carrier deposited in cavities of the expandable medical device/stent ([0131], claims 10 and 24), as taught by Perelson.
Regarding instant claim 9, the limitation of a bioabsorbable membrane enclosing at least a portion of the cavity would have been obvious over the bioabsorbable polymer coating ([0071]), as taught by Perelson.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (Yuk et al. (KR 2003-0004582 A – English machine translation) in view of Perelson (EP 1 913 962 A1).
Instant claim 8 is drawn to the medical device of claim 1, wherein the body defines a cavity, the mixture of PVP and the mitomycin being disposed within the cavity. 
The teaching of Yuk et al. is discussed above.
Yuk et al. do not expressly disclose that the mixture of PVP and mitomycin is disposed within a cavity of the stent. 
Perelson teaches expandable medical devices such as stents comprising a pharmaceutical composition comprising gemcitabine in combination with other drugs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a drug releasing stent having a coating comprising a mixture of a biological active material and a water-soluble polymer, as taught by Yuk et al., use mitomycin as the biological active material and PVP as the water-soluble polymer, also as taught by Yuk et al., add the mitomycin and PVP to the cavity of the stent, as taught by Perelson, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both Yuk et al. and Perelson are drawn to stents containing a combination of mitomycin and PVP. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in depositing the mixture of mitomycin and PVP in the cavity of the stent as taught by Perelson and achieve the desired release of the mitomycin.
Regarding instant claim 8, the limitation of the cavity would have been obvious over the drugs and the pharmaceutically acceptable carrier deposited in cavities of the expandable medical device/stent ([0131], claims 10 and 24), as taught by Perelson.

Regarding instant claim 10, the limitation of at least one aperture would have been obvious over the openings in the stent shown in FIG. 3 of Yuk et al. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615